COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Nelson Onyinyechi v. The State of Texas

Appellate case number:      01-16-00551-CR

Trial court case number:    1461213

Trial court:                182nd District Court of Harris County

       The trial court filed the clerk’s record in this Court on August 18, 2016. On
September 16, 2016, appellant filed a “Notice of Payment Arrangements to Pay
Reporter’s Fee and Request for Extension of Time to File Brief,’ requesting an extension
of the deadline to submit briefs “in order for the reporter’s record to be completed and
filed with this court.” And on September 16, 2016, the court reporter filed a six-volume
reporter’s record. Appellant’s brief, therefore, is due on October 17, 2016. See TEX. R.
APP. P. 38.6(a) (providing appellant’s brief is due within thirty days after later of date
clerk’s or reporter’s record was filed).

       Accordingly, appellant’s motion for extension is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: October 4, 2016